Citation Nr: 1747238	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-19 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder and schizophrenia. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

S.Wainaina,   Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1978 to June 1981. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2017, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is available for review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has been diagnosed with chronic schizophrenia, bipolar disorder and possible PTSD.  He asserts that his PTSD and schizophrenia are due to military sexual trauma (MST) during service.  He reports that he was the victim of a forcible rape in Germany, by an officer and a noncommissioned officer not of his unit.  A VA psychiatrist in an August 2014 treatment record indicated that the Veteran went to sick call for rectal bleeding in 1979.  The current diagnostic assessment included MST: PTSD?  The Board concedes the Veteran was a victim of MST while he was in service.  This is corroborated by the Veteran's letter dated in August 2014.  

The Veteran has not been examined by VA to determine the etiology of any psychiatric disorder present.  He should be scheduled for such an examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated VA and non-VA clinical documentation not already of the record pertaining to the treatment of the Veteran. 

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination in order to determine the etiology of any acquired psychiatric disorders present.  The claims folder must be made available to the examiner for review of pertinent documents therein and the examination report should reflect such a records review. 

The examiner is asked to provide all current psychiatric diagnoses.  

For each diagnosis provided, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability that the disorder is of service onset or otherwise related thereto.

The examiner should specifically address the diagnosis of possible PTSD by a VA psychiatrist in August 2014, due to military sexual trauma (MST) experienced by the Veteran in service.  The examiner should indicate whether a current diagnosis of PTSD is warranted and, if not, whether the Veteran experienced PTSD in the past which was due to MST.  

The examiner should also indicate whether any other acquired psychiatric disorder present is related to MST.

If diagnoses of PTSD and schizophrenia or bipolar disorder are made, is it possible to separate the symptoms of PTSD from those of any other acquired psychiatric disorder found? 

The examiner is advised that the Board concedes the existence of MST in January 1979, which event is corroborated by service treatment records.

All opinions and conclusions expressed must be supported by a complete rationale in the report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not sufficient without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not fully granted, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

